IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-40411



MIGUEL ANGEL FLORES,

                                          Petitioner,

                              versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent,

ALLEN RICHARD ELLIS; ELIZABETH COHEN,
                                          Appellants.


          Appeal from the United States District Court
                for the Eastern District of Texas
                          (1:98-CV-1582)

                        February 13, 2002
Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The petitioner, Miguel Angel Flores, has been executed by the

State of Texas.    After the execution, his appointed attorneys

submitted a voucher to the district court for payment, including

within it a request for the attorneys' services and expenses in

pursuing state clemency proceedings. The district court disallowed



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the request, and Flores's attorneys have appealed that decision to

this court.

     We have recently concluded that we have jurisdiction over such

appeals.1      However, 21 U.S.C. § 848(q)(8) does not authorize

compensation for representation in state clemency proceedings.2

     AFFIRMED.




     1
       Clark v. Johnson, No. 01-10573, 2002 WL 5590 (5th Cir.
Jan. 2, 2002).
     2
         Id.

                                 2